DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 18 February 2022 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS is being considered by this Examiner.
Specification
The disclosure is objected to because of the following informalities:
On page 1, [0001], the specification should be amended to include the U.S. patent No. for U.S. Application Serial No. 15/475,216, as it has been issued as a U.S. patent.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26, 32 and 34-36 are rejected under 35 U.S.C. 102(a)(1) 35 U.S.C. 102(a)(2) as being anticipated by Carter et al. [US 6,148,377] (hereinafter “Carter”).
Independent Claims:
	Per independent claim 26, Carter teaches a network interface (see Fig. 3-4, shared memory subsystem 40/70 and col. 8, line 4 to col. 10, line 41; also see Fig. 4 and col. 10, lines 42-57, the shared memory subsystem 70, which can be a computer program that couples to the physical memory, file system, and network system of the host node, or can be electrical circuit card, or a combination of programs and circuit card), comprising:
	a memory circuit comprising a shareable memory region (see Fig. 2, RAM 34 and/or disk 36 on the memory subsystem, also see Fig. 4) that can be mapped to an address space of a host (see col. 6, lines 32-67 and col. 8, lines 28-60 for mapping local RAM/disk storage of a memory subsystem to the virtual shared memory, which is an address space addressable through the global address space stored in directory manager 44 for each node 12 in the distributed shared memory network 30 shown in Fig. 2, also see col. 9, lines 2-30 and Fig. 3-4);
	a coprocessor circuit to provide a network support function via the shareable memory region (see col. 10, line 42-67 for circuit card or combination of program and circuit card performing functions related to mapping/accessing memory pages in the distributed shared memory network 30, the performed functions may be viewed as  network support functions conducted via the shareable memory region because they are related to facilitating memory access across a networked distributed shared memory by mapping local memory to a shared virtual memory, and by copying pages of a node’s local memory when they are requested by other nodes to the local memories of the requesting nodes, see col. 10, lines 8-16);
	a caching agent (CA) circuit to maintain cache coherency between the shareable memory region and the host (see col. 10, lines 25-35 for the shared memory subsystem including a coherent replication controller for maintaining coherency between cached pages; also see col. 11, lines 60-67 for remote operations element 74 requesting services from remote peers, i.e. invalidate to help maintain coherency or for other reasons; also see col. 12, lines 9-20 for the copysets maintaining the coherency of data stored in the shared memory space).
	Per independent claim 36, Carter teaches one or more non-transitory computer-readable media having stored thereon executable instructions (col. 10, lines 42-57, the shared memory subsystem 70, which can be a computer program that couples to the physical memory, file system, and network system of the host node, or can be electrical circuit card, or a combination of programs and circuit card) to:
	map a local memory location of a memory address space of a host device (see col. 10, lines 8-16, the page location/information of a local memory of a node) to a memory region (the global address space stored in directory manager 44, see col. 9, lines 2-30) of a network interface (see Fig. 3-4, shared memory subsystem 40/70, which comprises directory manager 44, also see col. 9, lines 20-30 and col. 10, lines 8-16, the page location information of the local memory of a node is mapped to the global address space stored by the directory manager 44, and used to facilitate memory access in the distributed shared memory network 30), wherein the network interface comprises a coprocessor circuit to provide a network support function that uses the memory region (see col. 10, line 42-67 for shared memory subsystem 40 comprising circuit card or combination of program and circuit card performing functions related to mapping/accessing memory pages in the distributed shared memory network 30, the performed functions may be viewed as network support functions conducted via the shareable memory region because they are related to facilitating memory access across a networked distributed shared memory by mapping local memory to a shared virtual memory, and by copying pages of a node’s local memory when they are requested by other nodes to the local memories of the requesting nodes, see col. 10, lines 8-16);
write a first datum to the local memory location (see col. 8, lines 50-54 for write data, see col. 10, lines 8-16 for moving a copy of request page data from a node to the local memory of the requesting node), comprising maintaining cache coherency between the memory address space and the memory region of the network interface (see col. 10, lines 14-16, after moving the page to the requesting node, the local memory of the requesting node becomes a cache for pages that have been requested by the local node; also see col. 10, lines 25-35 for the shared memory subsystem including a coherent replication controller for maintaining coherency between cached pages; also see col. 11, lines 60-67 for remote operations element 74 requesting services from remote peers, i.e. invalidate to help maintain coherency or for other reasons; also see col. 12, lines 9-20 for the copysets maintaining the coherency of data stored in the shared memory space); and
	read a second datum from the local memory location (see col. 8, lines 50-54 for read data, also see col. 10, lines 8-16 for moving a copy of request page data from a node to the local memory of the requesting node--this would imply that any page already stored on a node may be read and moved/copied to another requesting node), comprising maintaining cache coherency between the memory address space and the memory region of the network interface (see col. 10, lines 25-35 for the shared memory subsystem including a coherent replication controller for maintaining coherency between cached pages; also see col. 11, lines 60-67 for remote operations element 74 requesting services from remote peers, i.e. invalidate to help maintain coherency or for other reasons; also see col. 12, lines 9-20 for the copysets maintaining the coherency of data stored in the shared memory space).
Dependent Claims:
	Per claim 32, Carter further teaches the network interface of claim 26 further comprises a bus interface to communicatively couple to the host (a memory subsystem 40/70 is interfaced with a node 12 through interface 42, see col. 8, lines 21-67 and Fig. 3).
Per claim 34, Carter further teaches the CA circuit is to coherently handle (see col. 10, lines 14-16, after moving the page to the requesting node, the local memory of the requesting node becomes a cache for pages that have been requested by the local node; also see col. 10, lines 25-35 for the shared memory subsystem including a coherent replication controller for maintaining coherency between cached pages; also see col. 11, lines 60-67 for remote operations element 74 requesting services from remote peers, i.e. invalidate to help maintain coherency or for other reasons; also see col. 12, lines 9-20 for the copysets maintaining the coherency of data stored in the shared memory space) a memory write from the host to the shareable memory region (see col. 8, lines 50-54 for write data, see col. 10, lines 8-16 for moving a copy of request page data from a node to the local memory of the requesting node).
Per claim 35, Carter further teaches the CA circuit is to coherently handle (see col. 10, lines 25-35 for the shared memory subsystem including a coherent replication controller for maintaining coherency between cached pages; also see col. 11, lines 60-67 for remote operations element 74 requesting services from remote peers, i.e. invalidate to help maintain coherency or for other reasons; also see col. 12, lines 9-20 for the copysets maintaining the coherency of data stored in the shared memory space) a memory read from the shareable memory region to the host (see col. 8, lines 50-54 for read data, also see col. 10, lines 8-16 for moving a copy of request page data from a node to the local memory of the requesting node--this would imply that any page already stored on a node may be read and moved/copied to another requesting node).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-31 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Carter, and further in view of Ben-Itzhak et al. [US 20160337202 A1] (hereinafter “Ben-Itzhak”).
	Per claim 27, Carter does not specifically teach the network support function comprise encryption.  In an analogous art Ben-Itzhak teaches a similar network computing/storage system wherein a network device performs network support functions such as encryption/decryption, compression/decompression and firewall services (see Ben-Itzhak, paragraph [0018]).  As Carter is a networked based storage system which transfers data among nodes using a communication network, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine Carter and Ben-Itzhak, so that Carter’s memory subsystems 40/70 may provide encryption services to protect transmitted data.
	Per claim 28, using the same motivation for combining Carter and Ben-Itzhak as set forth above in the rejection of claim 27, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention that received encrypted network data would require decryption services by Carter’s memory subsystems 40/70.
	Per claim 29, Carter does not specifically teach the network support function comprise compression.  In an analogous art Ben-Itzhak teaches a similar network computing/storage system wherein a network device performs network support functions such as encryption/decryption, compression/decompression and firewall services (see Ben-Itzhak, paragraph [0018]).  As Carter is a networked based storage system which transfers data among nodes using a communication network, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine Carter and Ben-Itzhak, so that Carter’s memory subsystems 40/70 may provide compression services to reduce transmitted data size and improve transmission time.
	Per claim 30, using the same motivation for combining Carter and Ben-Itzhak as set forth above in the rejection of claim 29, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention that compressed network data received by Carter’s memory subsystems 40/70 would require decompression services by Carter’s memory subsystems 40/70.
	Per claim 31, Carter does not specifically teach the network support function comprise internet protocol security.  In an analogous art Ben-Itzhak teaches a similar network computing/storage system wherein a network device performs network support functions such as encryption/decryption, compression/decompression and firewall services (see Ben-Itzhak, paragraph [0018]).  As Carter is a networked based storage system which transfers data among nodes using a communication network, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine Carter and Ben-Itzhak, so that Carter’s memory subsystems 40/70 may provide internet protocol security services such as a firewall to ensure network security.
	Per claim 37, the claim is rejected on the same ground as claims 27 and 28.
	Per claim 38, the claim is rejected on the same ground as claims 29 and 30.
	Per claim 39, Carter does not specifically teach the network support function comprises a security function.  In an analogous art Ben-Itzhak teaches a similar network computing/storage system wherein a network device performs network support functions such as encryption/decryption, compression/decompression and firewall services (see Ben-Itzhak, paragraph [0018]).  As Carter is a networked based storage system which transfers data among nodes using a communication network, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine Carter and Ben-Itzhak, so that Carter’s memory subsystems 40/70 may provide security functions such as a firewall to ensure network security.
Claims 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Carter, and further in view of Kumar et al. [US 8375184 B2] (hereinafter “Kumar”).
	Per claim 33, Carter does not specifically teach bus interface (Carter’s interface 42) is a peripheral component interconnect express (PCIe) interface.  Kumar teaches an analogous system wherein PCIe interface is used for high speed data transfer (see Kumar, col. 2, lines 8-12).  It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine Carter and Kumar to implement Carter’s interface 42 as a PCIe interface to provide high speed data transfer.
	Per claim 40, Carter does not specifically teach communicating with network interface via a peripheral component interconnect express (PCIe) bus.  Kumar teaches an analogous system wherein PCIe bus/interconnect is used for high speed data transfer (see Kumar, col. 2, lines 8-12).  It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine Carter and Kumar to communicate Carter’s memory subsystem 40/70 with nodes 12 using PCIe buses/interconnects to provide high speed data transfer.
Allowable Subject Matter
Claims 41-50 allowed over prior art.
The following is a statement of reasons for the indication of allowable subject matter:
Per independent claim 41, Carter teaches a computing apparatus (system 30 in Fig. 2) comprising:
a local host (a node 12a, see Fig. 2) comprising a processor circuit (CPU 14a, see Fig. 2) and a host memory addressable via an address space (the global address space stored in directory manager 44 for each node 12 in the distributed shared memory network 30 shown in Fig. 2, also see col. 9, lines 2-30 and Fig. 3-4) and a first caching agent (CA) (see col. 10, lines 25-35 for the shared memory subsystem including a coherent replication controller for maintaining coherency between cached pages; also see col. 11, lines 60-67 for remote operations element 74 requesting services from remote peers, i.e. invalidate to help maintain coherency or for other reasons; also see col. 12, lines 9-20 for the copysets maintaining the coherency of data stored in the shared memory space);
a network interface (see Fig. 3-4, shared memory subsystem 40/70 connected to a different node 12b), comprising a coprocessor circuit to perform a network support function (see col. 10, line 42-67 for circuit card or combination of program and circuit card performing functions related to mapping/accessing memory pages in the distributed shared memory network 30), a network interface memory comprising a region accessible by the coprocessor circuit (see Fig. 2, RAM 34 and/or disk 36 on the memory subsystem, also see Fig. 4), and a second CA (see col. 10, lines 25-35 for the shared memory subsystem including a coherent replication controller for maintaining coherency between cached pages; also see col. 11, lines 60-67 for remote operations element 74 requesting services from remote peers, i.e. invalidate to help maintain coherency or for other reasons; also see col. 12, lines 9-20 for the copysets maintaining the coherency of data stored in the shared memory space);
a communication bus to communicatively couple the network interface to the processor circuit (see Fig. 2, network 38 for connecting memory subsystem of node 12b to node 12a).
The cited prior art references fail to teach or sufficiently suggest:
“a software driver for the network interface, comprising instructions encoded within the host memory to instruct the processor circuit to:
map the region of the network interface memory to a location of the host memory;
instruct the coprocessor circuit to carry out the network support function; and
maintain read and write cache coherency between the region accessible by the coprocessor circuit and the location of the host memory”.  Carter teaches mapping the region of the network interface memory to a location of the host memory; instruct the coprocessor circuit to carry out the network support function; and maintain read and write cache coherency between the region accessible by the coprocessor circuit and the location of the host memory (see rejection of similar limitations in claims 26 and 36).  However, Carter’s program for performing these steps are not part of a software driver for the network interface, comprising instructions encoded within the host memory to instruction the processor circuit.
Claims 42-50 are dependent on claim 41 and as such are allowable for at least the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

4 November 2022